Citation Nr: 1106036	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
April 17, 2009 for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent 
as of April 17, 2009 and prior to October 27, 2009 for bilateral 
hearing loss.

3.  Entitlement to an initial evaluation in excess of 50 percent 
as of October 27, 2009 for bilateral hearing loss.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946 
and from February 1952 to November 1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for bilateral hearing 
loss, and assigned a noncompensable evaluation, effective July 3, 
2007.  

An August 2009 decision review officer (DRO) decision indicates 
that the RO increased the evaluation for the Veteran's bilateral 
hearing loss to 10 percent disabling, effective April 17, 2009.  
Subsequently, in a November 2010 rating decision, the RO 
increased the evaluation for the Veteran's bilateral hearing loss 
to 50 percent disabling, effective October 27, 2009.  The Veteran 
was advised of the above grants of increased rating; however, he 
did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the Veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.   

In April 2009, the Veteran testified at a local hearing before a 
DRO.  A copy of the transcript is of record.  

In April 2010, the Veteran testified at a personal hearing held 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

In a July 2010 decision, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

In a November 2010 supplemental statement of the case (SSOC), the 
RO denied a claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability due to 
service-connected disabilities (TDIU).  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for a TDIU, 
when submitted during the course of an appeal of the initial 
rating assigned, "is part and parcel of the determination of the 
initial rating for that disability."  Thus, this appeal 
continues and is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to April 17, 2009, the competent and probative medical 
evidence of record demonstrates that, at its most limited, the 
Veteran's service-connected bilateral hearing loss was manifested 
by no more than level VII in the right ear and level I in the 
left ear.

3.  As of April 17, 2009 and prior to October 27, 2009, the 
competent and probative medical evidence of record demonstrates 
that, at its most limited, the Veteran's service-connected 
bilateral hearing loss was manifested by no more than level V in 
the right ear and level IV in the left ear.

4.  As of October 27, 2009, the competent and probative medical 
evidence of record demonstrates that, at its most limited, the 
Veteran's service-connected bilateral hearing loss is manifested 
by no more than level VIII in the right ear and level IX in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior to 
April 17, 2009 for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).  

2.  The criteria for an initial evaluation in excess of 10 
percent as of April 17, 2009 and prior to October 27, 2009 for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-
4.87, Diagnostic Code 6100 (2010).  

3.  The criteria for an initial evaluation in excess of 50 
percent as of October 27, 2009 for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 
(2010).  




(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a July 2007 letter.  In this letter, VA informed the 
Veteran that in order to substantiate a claim, the evidence 
needed to show he had a current disability, a disease or injury 
in service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The claims for higher initial ratings for bilateral hearing loss 
arise from the Veteran's disagreement with the initial ratings 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of; and (5) 
effective date of the disability.  The Court held that the VCAA 
notice must include notice that a disability rating and an 
effective date of the award of benefits will be assigned if 
service connection was awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, July 2007 and 
October 2008 letters included the type of evidence necessary to 
establish a disability rating and effective date.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection 
with the claims for higher initial ratings, VA has obtained the 
Veteran's VA outpatient treatment records from December 2006 to 
October 2009 and from March 2010 to June 2010.  The Veteran was 
also provided VA examinations in August 2007, April 2009, and 
August 2010.  The VA examiners recorded pertinent examination 
findings and noted the Veteran's medical history.  All obtainable 
evidence identified by the Veteran relative to the claims has 
been obtained and associated with the claims file.  The Board 
notes that the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims for higher initial ratings for 
bilateral hearing loss.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. 
§ 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  
Separate diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state licensed audiologist including a controlled speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (2010), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
evaluated to the next higher Roman numeral.  Id.

The Court has noted that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
numeric designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A.  Rating Prior to April 17, 2009

In August 2007, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed showed the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
70
90
LEFT
30
40
55
55

Average puretone thresholds were 69 decibels in the right ear and 
45 decibels in the left ear.  Speech recognition scores were 60 
percent in the right ear and 92 percent in the left ear.  

Based upon the results of the August 2007 VA audiological 
examination, a Roman numeral VII is derived for the right ear 
from Table VI of 38 C.F.R. § 4.85.  A Roman numeral I is derived 
for the left ear from Table VI of 38 C.F.R. § 4.85.  A 
noncompensable evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting the applicable rows with the applicable 
columns.  As a result, there is no basis in the schedule for an 
initial compensable rating prior to April 17, 2009.  38 C.F.R. §§ 
4.85, 4.86 (2010).

B.  Rating as of April 17, 2009 and prior to October 27, 2009

In April 2009, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed showed the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
75
80
LEFT
45
50
65
70

Average puretone thresholds were 69 decibels in the right ear and 
58 decibels in the left ear.  Speech recognition scores were 84 
percent in the right ear and 76 percent in the left ear.  

Based upon the results of the April 2009 VA audiological 
examination, a Roman numeral V is derived as the highest numeral 
for the right ear from Table VIa of 38 C.F.R. § 4.85 based upon 
an exceptional pattern of hearing impairment under 38 C.F.R. 
4.86(a).  A Roman numeral IV is derived for the left ear from 
Table VI of 38 C.F.R. § 4.85.  A 10 percent evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable 
rows with the applicable columns.  As a result, there is no basis 
in the schedule for a higher rating as of April 17, 2009 and 
prior to October 27, 2009.  38 C.F.R. §§ 4.85, 4.86 (2010).


C.  Rating as of October 27, 2009

In April 2010, the Veteran was afforded a VA outpatient 
audiological examination.  Audiological testing performed showed 
the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
65
80
90
105
LEFT
55
75
85
95

Average puretone thresholds were 85 decibels in the right ear and 
78 decibels in the left ear.  Speech recognition scores were 55 
percent in the right ear and 45 percent in the left ear.  

In August 2010, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed showed the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
60
70
70
90
LEFT
45
60
60
60

Average puretone thresholds were 73 decibels in the right ear and 
56 decibels in the left ear.  Speech recognition scores were 56 
percent in the right ear and 40 percent in the left ear.  

Based upon the results of the April 2010 VA outpatient 
audiological examination, a Roman numeral VIII is derived for the 
right ear from Table VI of 38 C.F.R. § 4.85 and from Table VIa of 
38 C.F.R. § 4.85 based upon an exceptional pattern of hearing 
impairment under 38 C.F.R. 4.86(a).  A Roman numeral IX is 
derived as the highest numeral for the left ear from Table VI of 
38 C.F.R. § 4.85.  A 50 percent evaluation is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with 
the applicable columns.  

Based upon the results of the August 2010 VA audiological 
examination, a Roman numeral VIII is derived as the highest 
numeral for the right ear from Table VI of 38 C.F.R. § 4.85.  A 
Roman numeral VIII is derived for the left ear from Table VI of 
38 C.F.R. § 4.85.  Similar to the April 2010 examination results, 
a 50 percent evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting the applicable rows with the applicable 
columns.  As a result, there is no basis in the schedule for a 
higher rating as of October 27, 2009.  38 C.F.R. §§ 4.85, 4.86 
(2010).

The Board is aware of the Veteran's complaints regarding the 
severity of his bilateral hearing loss; however, it must be 
reiterated that disability ratings for hearing impairment are 
derived by a mechanical application of the numeric designations 
assigned after audiological evaluations are rendered.  
Lendenmann, 3 Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claims for 
entitlement to an initial compensable evaluation prior to April 
17, 2009, an initial evaluation in excess of 10 percent as of 
April 17, 2009 and prior to October 27, 2009, and an initial 
evaluation in excess of 50 percent as of October 27, 2009 for the 
Veteran's service-connected bilateral hearing loss.  See Gilbert, 
1 Vet. App. at 55.


ORDER

An initial compensable evaluation prior to April 17, 2009 for 
bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent as of April 17, 
2009 and prior to October 27, 2009 for bilateral hearing loss is 
denied.

An initial evaluation in excess of 50 percent as of October 27, 
2009 for bilateral hearing loss is denied.

REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected disabilities 
(TDIU).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

At the April 2010 personal hearing, the Veteran testified that he 
has not worked as an attorney since 2004 because of his service-
connected bilateral hearing loss.  He essentially contends that 
he is unable to secure gainful employment due to his service-
connected disabilities, particularly his bilateral hearing loss.

The claim for a TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2010).  VA regulations 
allow for the assignment of a TDIU rating when a Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  If there is only one 
such disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (2010).  In exceptional 
circumstances, where the Veteran does not meet the aforementioned 
percentage requirements, a total rating may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2010).  

In this case, the Veteran does not meet the objective, minimum 
percentage requirements in 38 C.F.R. § 4.16(a), for consideration 
of a TDIU, as service connection is in effect for tinnitus at 10 
percent disabling, depression at 10 percent disabling, and 
bilateral hearing loss at 50 percent disabling.  See 38 C.F.R. 
§ 4.25, Table I (2010).  Nonetheless, an August 2010 VA examiner 
was requested to render an opinion as to whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected bilateral hearing loss.  The 
examiner reviewed the claims file, noted the pertinent medical 
evidence, and opined "[i]t is unlikely that the Veteran could 
function in a courtroom with his present hearing loss or use a 
telephone effectively; [however,] [h]e could probably function as 
an attorney if he only read or wrote Court records or 
proceedings."  

The Board finds that the August 2010 VA examiner's opinion is the 
most probative evidence of record related to the claim for a TDIU 
and raises the question of possible entitlement to an 
extraschedular rating for a TDIU based on the Veteran's service-
connected bilateral hearing loss.  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Rice, 22 
Vet. App. at 447.  Thus, the case is referred to the Under 
Secretary for Benefits or to the Director of the Compensation and 
Pension Service for a determination of whether his disability 
picture requires the assignment of a TDIU on an extraschedular 
basis.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Refer the Veteran's claim for a TDIU to 
the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service 
for consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 4.16(b) 
(2010).

2.  After completion of the above and any 
additional notice or development deemed 
appropriate, reconsider the Veteran's TDIU 
claim on an extraschedular basis.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) and afforded the appropriate time 
period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





 Department of Veterans Affairs


